Citation Nr: 1619726	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an increased rating for a right shoulder disorder, to include whether the reduction in rating from 40 percent to 30 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October to December 1979 and from September 1987 to July 1988. 

This matter is on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.   

The issue of entitlement to TDIU was originally denied by the Board in November 2010.  However, in a May 2011 decision, the Board vacated its prior denial of this issue and remanded it for further development.  The development having been completed, the issue is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for a right shoulder disorder, to include whether the reduction in rating from 40 percent to 30 percent was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not indicate that the Veteran is unemployable due to her service-connected disabilities.





CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for a right shoulder disability (with a 30 percent disability rating), paresthesia in the right upper extremity (20 percent) and for a scar to her right shoulder (which is noncompensable).  Her total disability rating is currently 40 percent.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

While the Board acknowledges that rating for her right shoulder disability was recently reduced from 40 to 30 percent, and that she has submitted a notice of disagreement to this action, in no case would she have met the schedular criteria, regardless of which disability rating is ultimately applied (30 or 40).  

Next, while the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, and whether TDIU is warranted on an extraschedular basis.  However, TDIU is also not warranted on this basis. 

Specifically, the evidence of record is very comprehensive in that the Veteran sees herself as severely disabled, although it also appears that much or her impairment is related to multiple nonservice-connected disabilities such as claims of fibromyalgia, depression and a bilateral knee disorder, which requires her to walk with crutches.  

At a VA examination in January 2007, the VA examiner observed that the Veteran "put forth extremely poor to no effort in the exam."  In a March 2008 psychiatric evaluation she was observed to have "long term maladaptive coping mechanisms" characterized by withdrawal, victim mentality and depression.  This psychiatrist also observed that the Veteran's roommate believed that the Veteran could "do much more than the lets on," and is dishonest at times.  

At a more recent VA examination in June 2011, a VA examiner similarly indicated that the Veteran was not accurately representing her symptoms and generally presented a lack of effort.  Despite the Veteran's assertions that she was unable to use her right arm at all, the examiner noted that the lack of any muscle atrophy was inconsistent with these statements.  There was no indication that her shoulder symptoms inhibited her ability to use crutches.  

Based on these factors, the examiner determined that the Veteran's right shoulder condition was likely not as severe as the Veteran asserted.  In fact, the examiner believed that, had she given good effort at her examination, she could achieve a normal range of motion.  

A VA examiner in August 2015 also observed that, despite her significant claimed debilitation, she was able to walk to her car with a fairly regular gait and could open a van door without difficulty.  

The Social Security Administration (SSA), in April 2010, specifically stated that the Veteran's "statements concerning the intensity, persistence and limiting effects of [her] symptoms are not credible to the extent they are inconsistent with the above residual functional capacity assessment."

Moreover, while the Veteran has asserted a large number of disabilities, the Board's analysis for TDIU must be confined only to the symptoms arising from her service connected disabilities.  In this regard, the Board notes that the Veteran's duties in her last place of employment, according to her own statements in August 2007, were largely sedentary or at best light active work.  Even if her shoulder disorder was objectively observed to be as severe as she reports, this would still not render her unemployable, given the nature of the work she previously performed, based on her service-connected disabilities. 

It is important for the Veteran to understand that her citation to her nonservice connected problems only provides evidence against her claim that it is her service connected problems that cause her unemployment. 

In considering this appeal, consideration has been given to the Veteran's statements that her service-connected disabilities render her unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify to the extent to which her service-connected disabilities render her unemployable according to the pertinent VA regulations.

On the other hand, a number of medical professionals have provided the Board with their own assessments of the extent of her service-connected disabilities and the impact they have on her employability.  While some examiners have provided their opinions on her employability, the Board finds that the clinical evidence is also sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Based on the clinical evidence shown here, TDIU is not warranted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

TDIU is denied.

REMAND

In January 2016, the RO issued a rating decision reducing the Veteran's disability rating for her right shoulder disability from 40 percent to 30 percent, effective April 1, 2016.  In March 2016, she submitted a timely notice of disagreement to this rating decision.  A statement of the case has not yet been issued. 

A review of the Veteran's electronic file indicates that the RO is aware of her disagreement.  However, as the submission of a notice of disagreement places the issue in appellate status, see e.g. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Holland v. Gober, 10 Vet. App. 433 (1997), the appropriate action is to remand the issue for consideration and the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an increased rating for a right shoulder disability, to include whether the reduction in rating from 40 percent to 30 percent was proper.  The Veteran must be informed of her appeal rights and that she must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


